NEWS Contact: Media: Becky Sanch 1.313.594.4410 bsanch@ford.com Equity Investment Community: Larry Heck 1.313.594.0613 fordir@ford.com Fixed Income Investment Community: Rob Moeller 1.313.621.0881 fixedinc@ford.com Shareholder Inquiries: 1.800.555.5259 or 1.313.845.8540 stockinf@ford.com FOR IMMEDIATE RELEASE FORD REPORTS PRELIMINARY FIRST QUARTER 2* · Revenue of $43 billion. · Net loss of 15centspershare, or $282 million, for the first quarter of 2007. · Loss of 9cents per share, or $171 million, from continuing operations excluding specialitems.** · Record profits at Premier Automotive Group, with improvements in all brands. · Ford Europe, Ford South America and Mazda all profitable. · Ford Motor Credit pre-tax profit of $294 million. · Automotive gross cash at March 31, 2007 was $35.2billion, including cash and cash equivalents, net marketable securities, loaned securities and short-term Voluntary Employee Benefits Association (VEBA)assets.*** DEARBORN, Mich., April 26, 2007 – Ford Motor Company [NYSE: F] today reported a net loss of 15centsper share, or $282 million, for the first quarter of 2007.This compares with a net loss of 76cents per share, or $1.4 billion, in the first quarter of 2006. Ford’s first-quarter loss from continuing operations, excluding special items, was 9cents per share, or $171million, compared with a profit of 12 cents per share, or $223 million, in the same period a yearago.** * The financial results discussed herein are presented on a preliminary basis; final data will be included in our Quarterly Report on Form 10-Q for the quarter ended March 31, 2007. ** Earnings per share from continuing operations, excluding special items, is calculated on a basis that includes pre-tax profit and provision for taxes and minority interest.See table following “Safe Harbor/Risk Factors” for the nature and amount of these special items and a reconciliation to U.S. Generally Accepted Accounting Principles ("GAAP"). *** See table following “Safe Harbor/Risk Factors” for a reconciliation of Automotive gross cash to GAAP. Special items, which primarily reflected the impact of restructuring efforts, reduced pre-tax results by $113million, or 6 cents per share, in the first quarter. Ford’s first-quarter revenue was $43billion, up from $40.8billion a year ago.The increase primarily reflected mix improvement and favorable currency exchange, partially offset by lower volume. "We are making progress on executing the four priorities of our plan – restructuring the company, accelerating product development, funding our plan and working effectively as one team," said President and Chief Executive Officer Alan Mulally."I am pleased that the basics of our business are improving, but we still have a lot of work to do. "Our first quarter results came in somewhat stronger than expected, but there are many uncertainties goingforward.We remain focused on improving our quality, productivity and business performance," Mulallyadded. First-quarter highlights included: · Strong performance of new U.S. products including Ford Edge, Lincoln MKX, Ford F-Series SuperDuty, Ford Escape and Mercury Mariner. · Successful public introduction of the all-new Ford Mondeo and redesigned Ford C-MAX at the Geneva Motor Show. · Record Premier Automotive Group profits. · Ford Europe pre-tax profits of $219 million, an increase of $154 million compared with a year ago. · Cost savings of $500million, $400million of which was associated with North America – bringing total cumulative cost savings to $1.9billion toward the 2008 target of reducing annual operating costs by $5billion compared with 2005. · Reduction of 18,000 personnel positions in North America. · Sale of one Automotive Components Holdings (ACH) business during the quarter and agreement in principle reached to sell two other ACH businesses – bringing to four the total number of ACH businesses currently subject to agreements in principle for sale. · Agreement to sell Automobile Protection Corporation (APCO) – finalized in April. · Agreement to sell Aston Martin. · Continued improvement in quality. 2 The following discussion of the results of our Automotive sector and Automotive segments/business units is on a basis that excludes special items.See table following “Safe Harbor/Risk Factors” for the nature and amount of these special items and any necessary reconciliations to GAAP. AUTOMOTIVE SECTOR On a pre-tax basis, worldwide Automotive sector losses in the first quarter were $225 million.This compares with a pre-tax loss of $203 million during the same period a year ago.The 2007losses were more than explained by net interest expense, partially offset by automotive operating profits of $116million during the quarter. Worldwide Automotive revenue for the first quarter was $38.6 billion, up from $37billion in the same period last year.The increase primarily reflected mix improvement and favorable currency exchange, partially offset by lower volume.Vehicle wholesales in the first quarter were 1,650,000, down from 1,756,000 a yearago. Automotive gross cash, which includes cash and cash equivalents, net marketable securities, loaned securities and short-termVEBA assets, was $35.2billion at March31,2007, up from $33.9billion at the end of the fourthquarter. Ford North America:In the first quarter,Ford’s North America Automotive operations reported a pre-tax loss of$614 million, compared with a pre-tax loss of $442 million a year ago.The increase in losses primarily reflected unfavorable volume and mix, partially offset by cost reductions.Revenue was $18.2billion, down from $19.8billion for the same period a yearago. Ford South America:Ford’s South America Automotive operations reported a first-quarter pre-tax profit of $113million, compared with a pre-tax profit of $137million a year ago.The declineprimarilyreflected the non-recurrence of hedging gains.First quarter revenue improved to $1.3billion from $1.2billion in2006. Ford Europe:Ford Europe’s first-quarter pre-tax profit was $219million compared with a pre-tax profit of $65million during the same period in 2006.The improvement was more than explained by favorable volume and mix, partially offset by higher incentive spending.During the first quarter of 2007, Ford Europe’s revenue was $8.6billion, compared with $6.8billion during the first quarterof 2006. 3 Premier Automotive Group (PAG): PAG reported a record pre-tax profit of $402million for the first quarter, compared with a pre-tax profit of $152million for the same period in 2006. The improvement is more than explained by favorable volume and mix, favorable net pricing and lower costs, partially offset by adverse currency exchange.First-quarter 2007 revenue was $8.4billion, compared with $7.1billion a yearago. Ford Asia Pacific and Africa:For the first quarter, Ford Asia Pacific and Africa reported a pre-tax loss of $26million, compared with a pre-tax profit of $2million a year ago.Adverse currency exchange and unfavorable volume and mix were partially offset by favorable cost performance.Revenue was $1.8billion for the first quarter of 2007, compared with $1.7billion in2006. Mazda: For the first quarter, Ford earned $22million from its investment in Mazda and associated operations, compared with $45million during the same period a year ago.The decline is largely explained by the non-recurrence of gains on an investment in Mazda convertible bonds. Other Automotive: First-quarter results included apre-tax loss of $341million, compared with a loss of $162million a year ago.
